Citation Nr: 1430856	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO. 11-11 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a low back disability, to include lumbar degenerative disc disease (DDD) and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to May 1996, November 2001 to March 2002 and from May 2005 to November 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

By way of background, the Veteran's initial claim included a claim for a compensable rating for a service-connected right eye disability. In a February 2011 statement of the case, the RO granted an increased rating of 10 percent for the Veteran's right eye disability. Subsequently, the Veteran in April 2011 correspondence indicated that the increased rating of 10 percent satisfied his appeal as to that issue. Therefore, the Board finds that the Veteran's claim for an increased rating for a right eye disability has been withdrawn, and is no longer on appeal.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

The Board remanded the issues on appeal for a hearing in June 2013. The hearing having been held, the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in September 2013. A transcript of the hearing is associated with the Veteran's electronic claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of service connection for a low back disability, to include lumbar DDD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A March 2004 Board decision denied service connection for the Veteran's claim low back disability, to include lumbar DDD. The Veteran did not request reconsideration or appeal the decision to the Court of Appeals for Veterans Claims (CAVC).

2. The evidence associated with the claims file subsequent to the March 2004 Board decision is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1. The March 2004 Board decision is final. 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100 (2013).

2. New and material evidence has been received sufficient to reopen the Veteran's claim of entitlement to service connection for a low back disability, to include lumbar DDD. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and to assistance with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). In light of the fully favorable decision as to the issue of reopening, no further discussion of compliance with VA's duty to notify and assist as to that issue is necessary. See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). The claim must be remanded for further development, which is discussed in the remand section below.

II. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). A Board decision is final as of the date stamped on the face of the decision when mailed, unless reconsideration is ordered, or the decision is appealed to the CAVC. 38 C.F.R. § 20.1100. New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

New and material evidence is not required to reopen a claim when, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim. 38 C.F.R. § 3.156(c). Relevant records are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. Id. at 117-18.

First, the Board finds that the Veteran is required to submit new and material evidence to reopen his case. Copies of service department records submitted by the Veteran were associated with the claims file in December 2007. These records are duplicative of service treatment records already associated with the claims file at the time of the March 2004 Board decision. Moreover, the records are not relevant as they do not relate to the injury the Veteran is seeking to service connect. The service treatment records at issue contain complaints of left shoulder pain, sinus and chest congestion, and shortness of breath (dyspnea). None of the records contain any notations relating to the Veteran's claimed low back disability. As the recently associated service treatment records are not relevant, new and material evidence is required to reopen the case. 38 C.F.R. § 3.156(c).

Second, the Board finds that new and material evidence sufficient to warrant reopening has been submitted. The Board last denied the Veteran's claim for service connection for a low back disability in March 2004. The Veteran was notified of the decision, no further appeal was filed, and reconsideration of the decision was not ordered by the Chairman of the Board; the Board decision is final. 38 C.F.R. §§ 3.104, 20.1100.

The evidence of record in March 2004 consisted of service treatment records from his first period of active service, VA treatment records dating up to July 2003, and a July 2003 VA spine examination. Evidence received since the rating decision includes VA treatment records dating up to December 2009, private treatment records from January 2007 to December 2008, private lumbar spine x-rays from February 2008, an October 2013 private spine examination, and an October 2013 private chiropractor's opinion. Of particular note is the October 2013 chiropractor's opinion, which states that the Veteran's congenital scoliosis was aggravated in service and has subsequently resulted in degenerative changes. There is no evidence the opinion is not competent, and it is presumed to be credible for the purposes of reopening. Justus, 3 Vet. App. at 513.

The evidence provided by the Veteran is new as it was not previously submitted to agency decision makers. It is material as it addresses the previously unestablished fact of the presence of a nexus between an in-service event, injury or disease and the Veteran's current low back disability. It is not redundant and raises a reasonable possibility of substantiating the claim. Therefore, reopening of the claim for service connection for a right knee disability is warranted.


ORDER

New and material evidence having been received, the claim for service connection for a low back disability, to include lumbar degenerative disc disease, is reopened; the appeal is granted to this extent only.


REMAND

VA's duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). During his hearing before the undersigned Veterans Law Judge, the Veteran indicated that there were further medical records stemming from his period of active duty service from May 2005 to November 2005. He also had active service from November 2001 to March 2002.   However, there appear to be no records from these time periods associated with the claims file. The Board finds that the claim must be remanded so that all appropriate agencies can be contacted and any further service treatment records can be obtained. 

During his September 2013 hearing, the Veteran indicated he received continuous care from January 2008 to December 2008 from a private chiropractor, and that in 2009 he had gone to the emergency room at Alamance Regional Hospital for his low back. On remand, the Veteran should be requested to authorize these records for release, and appropriate efforts should be made to obtain any records so released. Further, the Veteran continues to receive treatment from the Durham VA Medical Center. As the most recent VA treatment records of record are from December 2009, appropriate efforts should be made to obtain any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. Contact all appropriate sources to obtain a copy of any and all service treatment records from the Veteran's periods of active Army service from November 2001 to March 2002 and from May 2005 to November 2005.

If the records are not obtained, the Veteran must be notified in accordance with 38 C.F.R. § 3.159(e),

If the above records are not obtained, the Veteran should also be provided with notice of alternate sources of evidence that he can submit to supplement the available service treatment records. See M21-1MR, Part III, Subpart iii, Chapter 2, Section E.27.b.

2. Obtain any outstanding VA treatment records, to include from the Durham VA Medical Center.

3. Request that the Veteran authorize for release any outstanding relevant private treatment records, to include chiropractic records from his private chiropractor and emergency room records from Alamance Regional Hospital.

All actions to obtain records so released should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

4. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with an appropriate medical professional. The claims folder must be made available to the reviewer in conjunction with the examination. A note that it was reviewed should be included in the examination report. 

The reviewer should then answer the following questions:

a) With respect to the Veteran's scoliosis and spina bifida occulta S1 (see VA x-ray report of July 2003), explain whether each is a congenital or developmental defect or disease. [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].

(i) If either is a congenital or developmental defect, explain whether it is at least as likely as not (a 50 percent or greater probability) that there was a superimposed injury or disease in service that resulted in additional back disability.  

(ii) If either is a disease, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that it pre-existed active service from May 1986 to May 1996.

(iii) If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing disease WAS NOT aggravated (i.e., permanently worsened) during service from May 1986 to May 1996 or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.

b) If any responses above are negative, provide an opinion as to whether scoliosis or spina bifida occulta at least as likely as not (a probability of 50 percent or greater) began in or is related to active service from May 1986 to May 1996.

c) Provide an opinion as to whether any other lumbar spine disorder, including lumbar DDD, at least as likely as not (a probability of 50 percent or greater) began in or is related to active service.

A detailed rationale supporting the reviewer's opinions should be provided. In rendering the opinions, the examiner's attention is directed to the November 2013 chiropractor's opinion and the July 2003 VA examination findings. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as to find against it.

5. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last supplemental statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


